Appellant is especially insistent that the bill of exception complaining of Sheriff Vaught's testimony should be considered. The bill shows that state's counsel asked the witness the following question:
"Did you go to this particular place about ten days before the time of the defendant's arrest or at any other time with Carl Butler, and if so what did you find?" to which the witness answered:
"We found six barrels of mash, two stills, one complete equipment, a new fifty-gallon tank or barrel or steel drum, and one just below it that had been set up and had a hole eaten in it by rust. I went back about two days later and found six empty barrels; the mash found when defendant was arrested was not the same we found down there ten days before his arrest. I went back the third time and found six barrels of fresh mash, but I was not there at the time of the arrest of the defendant."
Among other objections urged was that such evidence was "hearsay." In his motion for rehearing appellant insists that the answer of the witness having disclosed that he was not present at the time of appellant's arrest it necessarily follows that his testimony as to what he had previously seen at the place of the arrest was hearsay. We are not in accord with appellant's view of the matter. Evidence of other witnesses shows that appellant was arrested at a still then being operated by him, and that on previous occasions the sheriff had visited that particular place. This being true we do not understand it *Page 682 
would offend against the rule excluding hearsay evidence to permit the sheriff to state the result of his observations on the occasion of prior visits if such evidence was otherwise admissible. Under the facts of the present case we entertain no doubt as to its admissibility.
The motion for rehearing is overruled.
Overruled.